                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    GENWORTH LIFE AND ANNUITY                               Case No. 2:18-CV-1470 JCM (VCF)
                      INSURANCE COMPANY,
                 8                                                                                ORDER
                                                              Plaintiff(s),
                 9
                                v.
               10
                      NATALIE M. RUCKMAN, et al.
               11
                                                            Defendant(s).
               12
               13
                                Presently before the court is the matter of Genworth Life and Annuity Insurance
               14
                      Company v. Ruckman et al., case number 2:18-cv-01470-JCM-VCF.
               15               On November 14, 2018, petitioner Reese Rodman Boyd III filed a petition for permission
               16     to practice pro hac vice. (ECF No. 19). On November 15, 2018, the court issue a clerk’s notice
               17     requiring counsel to prepare and attach the court’s pro hac vice form to a notice of corrected
               18     image/document. (ECF No. 20).

               19               On January 16, 2019, counsel filed a notice of corrected image/document consisting of
                      the court’s pro hac vice form. (ECF No. 41). However, petitioner has not properly submitted
               20
                      the form because he used electronic signatures and failed to attach a certificate of good standing.
               21
                      See id.
               22
                                In accordance with the foregoing, the court will deny petitioner’s verified petition (ECF
               23
                      Nos. 19, 41). See LR IA 11-2(h) (“The court may grant or deny a petition to practice under this
               24     rule.”). Petitioner shall file, within ten (10) days of the entry of this order, a verified petition that
               25     fully complies with the applicable local rules. Failure to timely comply will result in “the
               26     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).
               27     ...

               28     ...


James C. Mahan
U.S. District Judge
                1     Accordingly,
                2     IT IS SO ORDERED.
                3     DATED March 22, 2019.
                4                             __________________________________________
                                              UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                            -2-
